Case 2:20-cv-00048-LGW-BWC Document 18 Filed 07/01/20 Page 1 of 2

                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By MGarcia at 3:26 pm, Jul 01, 2020
Case 2:20-cv-00048-LGW-BWC Document 18 Filed 07/01/20 Page 2 of 2
